878 F.2d 1446
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.red L. MANDILK, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 89-3141.
United States Court of Appeals, Federal Circuit.
June 13, 1989.

Before NIES, MAYER and MICHEL, Circuit Judges.
NIES, Circuit Judge.


1
Fred L. Mandilk seeks review of the decision of the Merit Systems Protection Board (MSPB), Docket No. SF315H8810525, dismissing the appeal of his removal for lack of jurisdiction because "the facts and allegations made by [petitioner] are insufficient to establish a facially non-frivolous allegation of partisan political discrimination."    We affirm.


2
In substance, petitioner argues that the agency lacks evidence to support the purported basis for his removal and therefore, his allegation that he was removed for partisan political reasons should be inferred.  Even if petitioner were correct about the merits, we do not find an inference is compelled that he was removed because of his politics.  Further, substantial evidence supports the AJ's finding that petitioner failed to establish either that his supervisors were aware of his political affiliation or that he was engaged in any political activity during his training period.  Thus, we affirm the dismissal for lack of jurisdiction.